The defendant’s petition for certification for appeal from the Appellate Court, 46 Conn. App. 450 (AC 15852), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that General Statutes § 51-91a should be applied to attorneys *960convicted of felonies in federal courts or other states’ courts?
The Supreme Court docket number is SC 15853.
Wesley W. Horton, in support of the petition.
Daniel B. Horwitch, statewide bar counsel, in opposition.
Decided January 8, 1998
“2. In light of the judiciary’s power over the practice of law, does the application of § 51-91a in this case violate the separation of powers doctrine?
“3. Did the Appellate Court properly conclude that Practice Book §§ 28B and 28B.1 do not provide guidance for the disposition of this case.”
NORCOTT, J., did not participate in the consideration or decision of this petition.